Case 3:20-cv-08267-FLW-TJB Document 24 Filed 10/30/20 Page 1 of 1 PagelD: 183

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

CHRISTINE CONFORTI,
Case No, 3:20-cv-08267-FLW-TJB

Plaintiff,
Vv. Civil Action

CHRISTINE GIORDANO HANLON, in her
official capacity as Monmouth County Clerk, | CONSENT ORDER EXTENDING TIME
SCOTT M. COLABELLA, in his official TO ANSWER OR OTHERWISE
capacity as Ocean County Clerk, and PAULA RESPOND

SOLLAMI COVELLO, in her official
capacity as Mercer County Clerk,

Defendants.

 

 

This matter having come before the Court by way of Complaint filed by Plaintiff,
Christine Conforti; and all parties having consented to this form of order; and for good cause

shown,

5 th
IT IS this 30° day of OCt9bE 2020, ORDERED as follows:
1. The the time within which Defendant may answer or otherwise respond to
Plaintiff’s Complaint is hereby extended an additional fourteen (14) days to November 16, 2020.

Tt is so ORDERED.

eA awn, Bnarovistna

HON. TONIANNE J. BONGIOVANNI, U.S.M.J.

 
